Citation Nr: 0312821	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  93-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a left knee disability.

2.  Entitlement to an increased disability rating for a right 
knee disability, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to July 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  The veteran has appealed the RO's 
denials of an initial rating higher than 10 percent for a 
left knee disability, an increase in rating above 10 percent 
for a right knee disability, and a TDIU.

In December 2001, the RO denied the veteran's claim for 
service connection for Hepatitis C.  He submitted a notice of 
disagreement with that decision in January 2002.  However, 
the RO has not yet issued a statement of the case in response 
to the notice of disagreement.  This issue and that of 
entitlement to a TDIU will be considered in the Remand 
section of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims on appeal.

2.  At all times since service connection became effective, 
bursitis in the veteran's left knee has been manifested by 
minimal limitation of motion, with some pain on motion and 
fatigability.

3.  The veteran's right knee bursitis is currently manifested 
by minimal limitation of motion, with some pain on motion and 
fatigability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee bursitis have not been met at any time 
since service connection for the disability became effective.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5024, 5260, 5261 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for right knee bursitis are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5019, 5024, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  As was true prior to the enactment of the 
VCAA, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims regarding ratings for left and right knee disabilities 
and a TDIU.  The Board has remanded the case several times 
for the development of additional evidence.  The actions 
directed in the remands have been completed.  The veteran's 
claims file contains medical records, including a recent 
examination report, regarding the condition of the veteran's 
knees.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions, 
statements of the case (SOC), supplemental statements of the 
case (SSOCs), and Board remands regarding his claims on 
appeal.  These documents together relate the law and 
regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  In its 
February 2000 remand the Board informed the veteran that the 
evidence needed to substantiate his claims consisted of 
treatment records.  In a March 2000 letter, the RO informed 
the veteran and his representative that he was responsible 
for informing the RO of the locations of treatment records.


II.  Ratings for Knee Disabilities

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran appealed the initial disability rating that the 
RO assigned for his left knee disability.  After the RO 
increased the initial rating from 0 percent to 10 percent, 
the veteran continued his appeal, so the correct rating for 
the initial rating is still the issue on appeal.  With regard 
to the left knee disability, the Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.  The veteran did not appeal the 
initial rating for his right knee disability.  His appeal for 
an increased rating for that disability will be addressed 
primarily based on the present level of disability.

The veteran's service medical records indicate that he was 
seen on three occasions in July and August 1977 for right 
knee pain following trauma during exercise.  The treating 
physician's impression was pes anserine bursitis.  The report 
of the veteran's June 1980 separation examination noted 
bursal swelling of the right knee, described as asymptomatic 
and secondary to injury while on active duty.

On VA examination in April 1982, the veteran reported 
swelling below the right kneecap, and occasional popping and 
aching in the right knee.  The examiner noted minimal 
effusion in the bursa of the right knee.  The knee had a full 
range of motion.

In June 1982, the veteran asserted that he had bursitis in 
his left knee as well as the right.  In September 1982, he 
wrote that the left knee had been traumatized in service at 
the same time that the right one was.  He reported that his 
left knee was intermittently painful and limited his 
activities, but was far less painful than his right knee.

On VA examination in August 1983, the veteran reported having 
bursitis in both knees that had begun in service, and was 
more painful in the right knee.  He reported that his right 
knee continued to have fluid, and pain with walking or 
prolonged standing.  The examiner found a slight amount of 
fluid and very slight crepitus in the right knee.  The ranges 
of motion of both patellae appeared to be excessive.  The 
right leg had a full range of motion and no evidence of 
instability.  Right knee x-rays showed no evidence of bone, 
joint, or soft tissue abnormality.  

In September 1987, John T. Stinson, M.D., wrote that he was 
treating the veteran for bursitis in both knees.  Dr. Stinson 
stated that he had referred the veteran for physical therapy.

In February 1991, the veteran wrote that he had constant pain 
and swelling in his right knee, causing limitations in 
walking, using stairs, bending, standing, and driving a car.  
He stated that the left knee was less severe than the right, 
but had pain and limitation of motion.

On VA examination in April 1991, the veteran reported 
episodic swelling in his right knee, occurring every three to 
four months and lasting two to three weeks.  He complained of 
pain in that knee with prolonged standing or walking.  He 
indicated that he had similar but lesser symptoms in his left 
knee.  The examiner observed a normal gait, without limp.  
The right knee showed a small amount of fluid and slight 
tenderness at the infrapatellar bursa.  The left knee had no 
apparent fluid, but had tenderness to palpation.  Both knees 
had full ranges of motion.  The assessment was bilateral 
infrapatellar bursitis.

On VA examination in May 1995, the veteran reported a history 
of right knee pain since 1977, and left knee pain since 1980.  
He indicated that the pain was in the infrapatellar area, and 
was worse with prolonged standing or walking.  The examiner 
noted tenderness at the parapatellar and infrapatellar areas 
and some swelling in the right knee.  The examiner described 
the ranges of motion of the knees as full, 0 to 120 degrees 
in the right knee, and 0 to 130 degrees in the left.  X-rays 
of the knees showed no bone or joint abnormality.

In May 1995, private neurologist John S. Scott, M.D., noted 
that the veteran had right knee bursitis.  The veteran 
received private treatment for right knee bursitis in July 
1995, and for tendinitis, with pain in the pes anserine 
regions, in both knees in August 1995.  In a July 1995 
statement, he asserted that his right knee disability had 
worsened.  In September 1995, he wrote that both of his knees 
had required injections to provide enough comfort to sustain 
his ability to walk.  In November 1995, he asserted that he 
had infrapatellar bursitis in both of his knees.  He stated 
that both of his knees also had possible chondromalacia 
patellar, and that his left knee had a distal sessile 
osteochondroma.

In November 1996, the veteran sought VA treatment for 
bilateral knee pain.  The examiner noted tenderness over both 
knees, with some crepitus.  There was no swelling or 
instability, and the ranges of motion were good.  The 
examiner's impression was arthritis of the knees.

In July 1997, Allan E. Katz, M.D., reported that an April 
1995 x-ray of the veteran's left knee showed a benign 
appearing osteochondroma at the posterior margin of the 
distal femur.  Dr. Katz stated that the finding was 
developmental in nature, and not related to trauma or 
employment.

In September 1997, the veteran asserted that he had been 
diagnosed with infrapatellar bursitis and chondromalacia 
patellar in both knees, and a left distal sessile 
osteochondroma.  He reported having constant severe pain and 
tenderness in his knees, with difficulty sleeping due to 
pain.  He stated that he was unable to walk, sit, or stand 
for even short periods of time.  He indicated that both knees 
were stiff in the morning, and gave out easily during the 
day.  He asserted that he was unable to hold a full-time job 
or advance in employment because of those conditions, and 
that he had episodes of depression because of his inability 
to perform normal life activities.

On VA examination in October 1997, the veteran reported 
constant pain in both knees.  He reported sensations of 
weakness and giving out of the knees.  He stated that he had 
episodes of pain at the distal end of his left thigh that 
occurred with sitting and at night, awakening him from sleep.  
He indicated that he had worse pain at the extremes of 
flexion and extension of his left knee.  The examiner noted a 
normal gait.  There was some swelling of the right knee, and 
a palpable mass at the end of the left femur, with minimal 
tenderness to palpation.  Both knees had full flexion and 
extension, although there was increased tenderness of the 
left leg with full flexion.  The examiner's impressions were 
an osteochondral lesion on the left femur, bilateral 
patellofemoral pain, and a possible right medial meniscus 
tear.

In granting service connection for a left knee disability, 
the RO described that disability as possible chondromalacia 
patellar, also claimed as infrapatellar bursitis.  The RO 
specifically denied service connection for a left distal 
sessile osteochondroma, finding that it was a constitutional 
or developmental abnormality.

In a December 1997 statement, the veteran asserted that pain 
in both knees interfered with his daily life and his ability 
to work full time.

On VA examination in June 1998, the veteran reported that 
both knees had constant pain, with periods of exacerbated 
pain every two to three months.  He reported that he had had 
to leave a university teaching job because of his inability 
to stand or sit for long periods of time.  He indicated that 
he had locking, giving way, and swelling at both knees.  On 
examination, both knees lacked 10 degrees of full extension.  
Flexion in both knees was to 120 degrees, compared to a 
normal range of 140 degrees.  There was tenderness and mild 
swelling in both knees.  X-rays showed a left femur 
osteochondroma, and early degenerative changes in both knees.  
The examiner found that the veteran had bursitis and early 
arthritis in both knees.  The examiner wrote:

I feel that when the patient stands or 
sits for long periods of time his pain 
aggravates him and prevents him from 
performing his job as well as physical 
activity such as walking.  When the 
patient has exacerbations, he has a 
further decrease in the range of motion 
although this is difficult to quantify at 
this time.

On VA examination in November 1998, the ranges of motion of 
both knees were from 0 to 140 degrees.  There was no evidence 
of effusion.  There was tenderness of the knees on testing, 
but there were inconsistent responses on repetitive testing 
for tenderness.  X-rays of the knees showed no destructive or 
sclerotic processes.  The examiner opined that there was a 
"highly functional overlay," that the veteran's contentions 
involving his knees (as well as ankles and back) were 
invalid, and that there was no reason that the veteran could 
not return to full time employability.  The examiner stated 
that the veteran's service-connected and non-service-
connected disabilities did not make him unemployable.

The veteran has requested that VA consider the findings of 
the June 1998 VA examination, and disregard the findings of 
the November 1998 VA examination.  He contends that the 
November 1998 examination was inadequate, and that the 
findings reported from that examination were inaccurate.

In November 1999, x-rays of the left knee showed no acute 
process, and no change in the appearance of the 
osteochondroma.

In January 2000, private physician Fernando D. Sordo, M.D., 
examined the veteran.  Dr. Sordo indicated that he had 
reviewed the veteran's medical history and medical records.  
Dr. Sordo noted that the veteran was not working due to 
service-connected and non-service-connected disorders.  Dr. 
Sordo found that the veteran had infrapatellar bursitis, 
patellar tendon insertion tendinitis, and chondromalacia 
patellae in both knees.  He found that the veteran had 
difficulty in even the most rudimentary tasks, such as 
walking, standing, or prolonged sitting.  Dr. Sordo also 
noted that the veteran had hepatitis C, and depressed mood 
and anxiety.  He concluded that the veteran was unable to 
work full time because of his medical conditions.

On VA examination in May 2001, the veteran reported having 
chronic pain from bursitis in both knees, with flare-ups of 
increased pain two to three times per week.  He indicated 
that he had giving way of the knees one or two times a year, 
minimal locking, and only occasional swelling.  He indicated 
that he was not working because of hepatitis and bilateral 
knee disabilities.  The examiner found that both knees had 0 
to 10 degrees of extension and 140 degrees of flexion, with 
no evidence of instability.  There was tenderness along the 
pes anserine bursae bilaterally.  May 2001 x-rays of the 
knees showed no significant degenerative arthritis.  The 
examiner concluded that the veteran had bilateral pes 
anserine bursitis.  He estimated that flare-ups would limit 
the range of motion by an additional 10 to 15 percent.  The 
examiner found that the veteran also had bilateral 
chondromalacia patellae.  The examiner estimated that pain, 
weakness, fatigue, and incoordination could limit the range 
of motion by up to 15 percent of the current range of motion. 

Under the rating schedule, both bursitis and tenosynovitis 
are evaluated based on limitation of motion of affected 
parts, using the criteria for evaluating degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5024.  
The rating schedule does not provide a diagnostic code for 
chondromalacia.  As the manifestations of chondromalacia are 
similar to those of bursitis and tendinitis, it is reasonable 
to consider the same criteria for evaluation under that 
diagnosis.

Degenerative arthritis is evaluated based on limitation of 
motion of the joints involved.  When limitation of motion of 
the joint is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is assigned for each major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the 
knee, limitation of flexion is rated at 0 percent if limited 
to 60 degrees, 10 percent if limited to 45 degrees, 20 
percent if limited to 30 degrees, and 30 percent if limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension is rated at 0 percent if limited to 
5 degrees, 10 percent if limited to 10 degrees, 20 percent if 
limited to 15 degrees, 30 percent if limited to 20 degrees, 
40 percent if limited to 30 degrees, and 50 percent if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The veteran's left knee has never been found to be limited to 
less than 120 degrees of flexion.  On examination in June 
1998, extension of the left knee was found to be limited to 
10 degrees.  On other examinations before and after that one, 
no limitation of extension was found.  VA physicians who 
examined the veteran in June 1998 and May 2001 both found 
that factors such as fatigue and flare-ups of symptoms could 
further decrease the range of motion.  The June 1998 examiner 
stated that the additional limitation of motion was difficult 
to quantify.  The May 2001 examiner estimated the additional 
limitation of motion at up to 15 percent of the existing 
range of motion.

In all of the medical findings regarding the veteran's left 
knee, considered individually and in combination, and taking 
into consideration such factors as weakness, pain on use, and 
fatigability, there is no evidence that warrants a rating in 
excess of the 10 percent rating that is currently assigned.  
Thus, the preponderance of the evidence is against a higher 
rating.  The manifestations of the left knee disability have 
not warranted a rating in excess of 10 percent at any time 
since the 1982 effective date for service connection.  
Therefore, there is no basis to assign staged ratings for the 
left knee disability.

On most recent examination, in 2001, the veteran's right knee 
was found to have limitation of motion that is noncompensable 
under the rating schedule.  The 15 percent additional 
limitation the examiner estimated as being present with pain, 
fatigue, and weakness, does not raise the limitation to a 
degree that would warrant a rating higher than the current 10 
percent rating.  Thus, a higher rating is not warranted. 

The Board has whether a separate evaluation is warranted 
under Diagnostic Code 5257; 38 C.F.R. § 4.71a, in accordance 
with VAOPGCPREC 23-97 (1997).  In that opinion VA's general 
counsel held that a claimant who has arthritis and 
instability of the knee might be rated separately under 
diagnostic Codes 5003 and 5257.  The general counsel 
subsequently clarified that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

The veteran' knee disabilities are currently evaluated on the 
basis of limitation of motion, while Diagnostic Code 5257 is 
not based on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Under Diagnostic Code 5257, a 10 percent 
evaluation is provided for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is provided for 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation is provided where these symptoms are 
severe.

While the veteran has reported occasional locking and give 
way of the knees, examiners have cast doubt on his subjective 
reports.  No examiner has reported any instability or 
subluxation.  The May 2001 examination report shows that 
there was no varus, valgus or anterolateral instability.  In 
the absence of objective findings of subluxation or 
instability, the veteran does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5257.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board has reviewed the record with the relevant 
regulations and Court decisions in mind.  The veteran has not 
required post-service hospitalizations for his left or right 
knee disabilities.  He asserts that his knee disabilities 
have affected his ability to work.  However, he has been 
reported to be unemployed due to disabilities other than the 
knees alone, and examiners have opined that the knee 
disabilities would not prevent him from successfully 
maintaining sedentary employment, such as his advanced degree 
qualifies him.  The evidence overall, however, does not show 
that the effect of the left and right knee disabilities rises 
to the level of marked interference with employment.  The 
Board does not find that there are exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of 
extraschedular ratings for the knee disabilities.

ORDER

A disability rating in excess of 10 percent for a left knee 
disability is denied for all periods since service connection 
for the disability became effective.

A disability rating in excess of 10 percent for a right knee 
disability is denied.


REMAND

The RO has not issues a statement of the case in response to 
the veteran's notice of disagreement with the denial of 
service connection for hepatitis C.  This issue must be 
remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process)  see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

The service connection claim is inextricably intertwined with 
the TDIU claim.  See Stanley v. Principi, 16 Vet. App. 356, 
358 (2002).  Therefore, a decision on the TDIU is deferred 
pending development of the service connection claim.

Accordingly, this case is remanded for the following:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the veteran's claim for 
service connection for hepatitis C.  They 
should be informed of the steps needed to 
perfect an appeal as to that issue.

Thereafter, if otherwise in order, the case should be 
returned to the Board for consideration of any remaining 
issue for which a valid substantive appeal has been 
submitted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

